Citation Nr: 0526006	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of service connection for Type II 
Diabetes Mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which severed service connection for 
Type II diabetes mellitus.  


FINDINGS OF FACT

1.	The veteran was diagnosed with Type II diabetes mellitus 
on examinations dated in July 1997 and September 2001. 

2.	Service connection for Type II diabetes mellitus was 
granted by the RO in an October 2001 rating decision.  

3.	Private outpatient treatment records, dated in 2002, show 
a diagnosis of Type I diabetes mellitus.  

4.	A VA examination, dated in April 2003 resulted in a May 
2003 medical opinion that it is more likely than not that the 
veteran's diabetes mellitus should be diagnosed as Type I.  

5.	VA outpatient treatment records, dated from January 2004 
to July 2004, show assessments of Type II diabetes mellitus.  


CONCLUSION OF LAW

Clear and unmistakable evidence of a change in diagnosis not 
having been demonstrated, the December 2003 rating decision 
wherein the RO severed service connection for Type II 
diabetes mellitus, was not proper, thereby warranting 
restoration of service connection.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will not address the question of compliance with 
the duties to notify and assist prescribed by the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  This is 
a complete grant of the benefit sought on appeal and 
therefore cannot be deemed to violate the appellant's right 
to due process of law.  

The veteran is seeking restoration of service connection for 
Type II diabetes mellitus.  Service connection for this 
disorder was granted by the RO in an October 2001 decision, 
based upon a July 1997 private evaluation that rendered an 
impression of diabetes mellitus, Type II, "though very 
brittle," and a September 2001 VA compensation examination 
showing an assessment of diabetes mellitus, type II.  The 
grant of service connection was made under the presumptive 
provisions of the veteran's service in Vietnam, due to 
exposure to the defoliant Agent Orange.  38 C.F.R. §§ 3.307, 
3.309.  This presumption applies to Type II, diabetes 
mellitus.  

In support of an application for a total rating based on 
individual unemployability due to service connected 
disability, the veteran submitted records from a private 
facility showing treatment for his diabetes mellitus.  Those 
records, dated in 2002, include an assessment of Type I 
diabetes mellitus.  VA scheduled a compensation examination 
in April 2003 to ascertain whether the veteran's diabetes 
mellitus was Type II, for which the provisions of presumptive 
service connection apply, or Type I, for which they do not.  
The impression and diagnosis was of insulin-requiring 
diabetes mellitus.  In May 2003, the examiner, after review 
of the veteran's medical records and discussion with an 
endocrinologist, rendered an opinion that it was more likely 
than not that the veteran's present diabetes was Type I 
rather than Type II as stated in two other examinations of 
record.  This was, in part, based upon the findings of the 
private physician in 2002, who was an endocrinologist, a 
specialist in the management of diabetes.  

VA outpatient treatment records, dated from January to July 
2004, show an assessment of Type II diabetes mellitus.  

The law regarding the severance of service connection is 
governed by the provisions of 38 C.F.R. § 3.105 (2004). That 
regulation directs, in pertinent part, that: Service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government). A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous. This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained. If 
additional evidence is not received within that period, 
rating action will be taken and the award will be 
discontinued effective the last day of the month in which the 
60-day period expired. 38 U.S.C.A. § 5112(b)(6) (West 2002); 
38 C.F.R. § 3.105(d) (2004).

The United Court of Appeals for Veterans Claims (CAVC) has 
clarified that: Once service connection has been granted, 38 
C.F.R. § 3.105(d) provides that it can be withdrawn, but only 
after certain procedural safeguards have been complied with 
and the Secretary overcomes a high burden of proof . . . . In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  See Wilson v. West, 
11 Vet. App. 383 (1998).

In the instant case, the RO's severance of service connection 
for Type II diabetes mellitus was based upon a finding that 
the veteran should have been diagnosed as having Type I 
diabetes.  Essentially, severance was based upon a "change in 
diagnosis."  

The law is clear, however, regarding when a change in 
diagnosis may be accepted as a basis for severance action.  
In such a case, the examining physician or physicians or 
other proper medical authority must certify that, in the 
light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  In 
the instant case, the physician rendered an opinion that the 
veteran should carry a diagnosis of Type I, rather than Type 
II diabetes and indicated that "it is more likely than not 
that the veteran's present diabetes is type 1 rather than 
type 2."  The Board does not find that this characterization 
of the change in diagnosis approaches the legal criteria that 
the original, Type II diagnosis was clearly erroneous.  
Rather, the change in diagnosis seems to be closer to a 
difference of opinion, which is exemplified by the subsequent 
assessments by VA physicians that the veteran has Type II 
diabetes mellitus.  

Under these circumstances, the Board finds that the severance 
of service connection for Type II diabetes mellitus was 
improper and service connection is restored.   


ORDER

Restoration of service connection for Type II diabetes 
mellitus is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


